Citation Nr: 1548885	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar spine degenerative joint disease, currently evaluated as 20 percent disabling from June 20, 2013, and noncompensable prior to June 20, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.

5.  Entitlement to an initial rating in excess of 10 percent for right ankle status post dislocation fracture with degenerative joint disease.

6.  Entitlement to a higher initial rating for limitation of extension of the right hip, currently evaluated as 10 percent disabling from June 20, 2013, and noncompensable prior to June 20, 2013.

7.  Entitlement to a higher initial rating for limitation of extension of the left hip, currently evaluated as 10 percent disabling from June 20, 2013, and noncompensable prior to June 20, 2013.

8.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Roanoke, Virginia, certified the appeal to the Board.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In March 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a July 2013 rating decision, the AOJ increased the rating for the Veteran's lumbar spine disability to 20 percent effective from June 20, 2013.  The AOJ also recharacterized the Veteran's right and left hip disabilities and increased the ratings to 10 percent effective from June 20, 2013.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The electronic file in VBMS includes a copy of a June 2015 brief.  Otherwise the documents in the VBMS and Virtual VA electronic files are irrelevant or duplicates of the documents in the paper claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

First, a remand is required to obtain private treatment records.  During the July 2012 Board hearing, the Veteran stated that he received all his treatment from private physicians.  See Transcript (Tr.) at 4.  He testified that he has received treatment for his knees, including a knee brace and medication, and that a doctor told him that he had instability in the knee.  See Tr. at 10-11.  He also said that he received treatment from a private gastrologist for his GERD, including numerous endoscopies.  See Tr. at 14.  He later clarified that he saw a specialist, Dr. S., for GERD, and his primary care provider, Dr. H.  See Tr. at 19-20.  Although the Veteran indicated that he had submitted his private treatment records, a review of the claims file indicates that only two treatment records dated in 2009, which are related to neck pain, have been received.  There are no records from Dr. S. and no records pertaining to the Veteran's other claimed conditions.  For this reason, the Board finds that a remand is needed to attempt to obtain the Veteran's private treatment records.

Second, a remand is required to obtain an additional VA examination for the Veteran's knees.  A VA examination was conducted in June 2013; however, the examiner did not conduct instability tests.  The Veteran has had complaints of knee instability and giving way.  Therefore, the Board finds that instability tests are necessary to make a determination on the claims and a remand is needed for another VA examination.

In addition, the Board finds that updated VA examinations for the Veteran's cervical and lumbar spine, right ankle, hips, and GERD would be helpful in making a determination on the remaining claims.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his cervical and lumbar spine, knees, hips, right ankle, and GERD, to include Drs. S. and H.  (See Board Hearing Tr. at 19-20).  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected right and left knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected right and left knee disabilities.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.  The examiner must conduct all instability tests indicated on the DBQ.  If any test cannot be conducted, the examiner must explain why.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected cervical and lumbar spine disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected cervical and lumbar spine disabilities.  The appropriate DBQ should be utilized.  

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected right and left hip disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected right and left hip disabilities.  The appropriate DBQ should be utilized.  

5.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected right ankle disability.  The appropriate DBQ should be utilized.  

6.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected GERD.  The appropriate DBQ should be utilized.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




